By the whole Court.
With regard to the plea in abatement. — A justice of the peace is bound by his oath not to be “ of counsel in any quarrel that shall come before him; ” and he ought also to be cautious in declaring extra-judicial opinions, lest an undue use should be made of them; yet is he not, merely by having manifested his opinion on a question of law, legally disqualified from judging in a cause in which that question comes up; which is the amount of the excep*202tion in tbe present case: Nor is it material to bis jurisdiction of wbat description tbe parties are, or wbat tbe cause is, if tbe title of land is not concerned, and tbe demand does not exceed £4. Tbe decision of tbe justice, in this case, is limited in its operation merely to tbe sum demanded in tbe writ, and does not determine tbe settlement of tbe paupers, as it may respect demands for tbeir future support.
As to tbe merits — Timothy Caesar, being born of a free woman, a native of tbe land, was not a slave, nor was be witbin tbe meaning of tbe statute, “ a servant bought for time; ” nor does it appear that be was an apprentice under age, or that be was under any disability to gain a settlement by commorancy; and having resided more than one year in tbe town of Coventry, with bis wife, tbe said Amy, be there gained a settlement for himself and her, as also for her children: Nor was Edgerton, her former master, bolden for her support; for she bad never been bis slave, or servant bought for time; but tbe burden of her support devolved .upon tbe town of Coventry, from whence having been removed to tbe town of Tolland, and there become chargeable, a right of action accrued for tbe expense arisen, in favor of tbe town of Tolland, against tbe town of Coventry.